Title: To Benjamin Franklin from Mary Hewson, 2 November 1771
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Broad Street Novr. 2. 1771
My Mother orders me to set down to answer all your Hows. The Hewsons young and old are well and thank you for your kind Enquiry. Your Dolly is well. I had a Letter from her to day from Bromley. Lady Barwell is well. Josiah when we heard of him, and Sally, and Mr. and Mrs. Jackson, I met them last Week at Barwell’s. All well. My Mother herself is grown quite young, and continues her Regimen. She can make no Enquiry about her Merchandize, not knowing the Name of the Vessel it was sent in.

I have read the foregoing to my Mother who finds great Fault, in the first Place she reprov’d me for not telling you about Lady Barwell’s Negociation, now, really I can tell you nothing but that she continues to negociate. Then she cast her Eye over my Paper and discover’d the Blot and bade me write all over again upon a fresh Sheet; I could not obey, because I have no more than this. My Husband knows I was given to scribbling before I married, and thinking that Scribblers do not make good Housewives he wisely locks up the Paper. Perhaps if I ask’d him he would trust me with the Key upon my telling him to whom I was writing, but he was busy in the Kitchen with Paint and Grease. My Mother insisted upon my making this Apology.
We all wish for you in London. I want you to see my little Boy. He resembles you in many particulars. He is generally serious, no great Talker, but sometimes laughs very hearty; he is very fond of being in his Birthday Suit, and has not the least apprehension of catching cold in it; he is never troubled with the Airophobia, but always seems delighted with fresh Air. The good Mrs. Wakefield gave us some American Biscuits to feed him with, and we tried them two days, but we found he was not so well as when he liv’d entirely upon Milk, so we return’d to our old Method and he continues well and has cut three Teeth. A fine long Paragraph he has furnished! I hope you will not seriously think it too long; you are welcome to laugh at it and your affectionate
Mary Hewson

My Mother sends Love. Sally her Duty. Mr. and Miss Hewson respectful Compliments. Mr. Bache is at Preston; I had a Letter from him to day in which he tells me that one I enclos’d to him was from his dear Sally of 2d of Sepr. All well at Philadelphia.

 Addressed: To / Dr Franklin / at / Edinburgh